Exhibit 10.1

 

APPENDIX A

 

EAGLE PHARMACEUTICALS, INC.

 

2014 EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: NOVEMBER 21, 2013

APPROVED BY THE STOCKHOLDERS: JANUARY 26, 2014

IPO DATE: FEBRUARY 11, 2014

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS: JUNE 24, 2015

APPROVED BY THE STOCKHOLDERS: AUGUST 4, 2015

 

1.                                      GENERAL.

 

(a)   Successor to and Continuation of Prior Plan.  The Plan is intended as the
successor to and continuation of the Eagle Pharmaceuticals, Inc. 2007 Incentive
Compensation Plan, as amended (the “Prior Plan”). From and after
12:01 a.m. Pacific time on the IPO Date, no additional stock awards will be
granted under the Prior Plan. All Awards granted on or after 12:01 a.m. Pacific
Time on the IPO Date will be granted under this Plan. All stock awards granted
under the Prior Plan will remain subject to the terms of the Prior Plan.

 

(i)    Any shares that would otherwise remain available for future grants under
the Prior Plan as of 12:01 a.m. Pacific Time on the IPO Date (the “Prior Plan’s
Available Reserve”) will cease to be available under the Prior Plan at such
time. Instead, that number of shares of Common Stock equal to the Prior Plan’s
Available Reserve will be added to the Share Reserve (as further described in
Section 3(a) below) and will be immediately available for grants and issuance
pursuant to Stock Awards hereunder, up to the maximum number set forth in
Section 3(a) below.

 

(ii)    In addition, from and after 12:01 a.m. Pacific time on the IPO Date, any
shares subject, at such time, to outstanding stock awards granted under the
Prior Plan that (i) expire or terminate for any reason prior to exercise or
settlement; (ii) are forfeited because of the failure to meet a contingency or
condition required to vest such shares or otherwise return to the Company; or
(iii) are reacquired, withheld (or not issued) to satisfy a tax withholding
obligation in connection with an award or to satisfy the purchase price or
exercise price of a stock award (such shares the “Returning Shares”) will
immediately be added to the Share Reserve (as further described in
Section 3(a) below) as and when such shares become Returning Shares, up to the
maximum number set forth in Section 3(a) below.

 

(b)   Eligible Award Recipients.  Employees, Directors and Consultants are
eligible to receive Awards.

 

(c)   Available Awards.  The Plan provides for the grant of the following
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted
Stock Unit Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards,
and (viii) Other Stock Awards.

 

(d)   Purpose.  The Plan, through the grant of Awards, is intended to help the
Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate, and provide a means by which the eligible recipients
may benefit from increases in value of the Common Stock.

 

2.                                      ADMINISTRATION.

 

(a)   Administration by Board.  The Board will administer the Plan. The Board
may delegate administration of the Plan to a Committee or Committees, as
provided in Section 2(c).

 

1

--------------------------------------------------------------------------------


 

(b)   Powers of Board.  The Board will have the power, subject to, and within
the limitations of, the express provisions of the Plan:

 

(i)    To determine: (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to a Stock Award.

 

(ii)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement or in the
written terms of a Performance Cash Award, in a manner and to the extent it will
deem necessary or expedient to make the Plan or Award fully effective.

 

(iii)    To settle all controversies regarding the Plan and Awards granted under
it.

 

(iv)    To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or the time at which cash or shares of Common Stock may be
issued in settlement thereof).

 

(v)    To suspend or terminate the Plan at any time. Except as otherwise
provided in the Plan or an Award Agreement, suspension or termination of the
Plan will not materially impair a Participant’s rights under the Participant’s
then-outstanding Award without the Participant’s written consent, except as
provided in subsection (viii) below.

 

(vi)    To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or bringing the Plan or Awards granted under the Plan into
compliance with the requirements for Incentive Stock Options or ensuring that
they are exempt from, or compliant with, the requirements for nonqualified
deferred compensation under Section 409A of the Code, subject to the
limitations, if any, of applicable law. If required by applicable law or listing
requirements, and except as provided in Section 9(a) relating to Capitalization
Adjustments, the Company will seek stockholder approval of any amendment of the
Plan that (A) materially increases the number of shares of Common Stock
available for issuance under the Plan, (B) materially expands the class of
individuals eligible to receive Awards under the Plan, (C) materially increases
the benefits accruing to Participants under the Plan, (D) materially reduces the
price at which shares of Common Stock may be issued or purchased under the Plan,
(E) materially extends the term of the Plan, or (F) materially expands the types
of Awards available for issuance under the Plan. Except as otherwise provided in
the Plan or an Award Agreement, no amendment of the Plan will materially impair
a Participant’s rights under an outstanding Award without the Participant’s
written consent.

 

(vii)    To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
“incentive stock options” or (C) Rule 16b-3.

 

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided, however, that a Participant’s rights
under any Award will not be impaired by any such amendment unless (A) the
Company requests the consent of the affected Participant, and (B) such
Participant consents in writing. Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Board, in its sole discretion, determines that the amendment,
taken as a whole, does not materially

 

2

--------------------------------------------------------------------------------


 

impair the Participant’s rights, and (2) subject to the limitations of
applicable law, if any, the Board may amend the terms of any one or more Awards
without the affected Participant’s consent (A) to maintain the qualified status
of the Award as an Incentive Stock Option under Section 422 of the Code; (B) to
change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the
Award as an Incentive Stock Option under Section 422 of the Code; (C) to clarify
the manner of exemption from, or to bring the Award into compliance with,
Section 409A of the Code; or (D) to comply with other applicable laws or listing
requirements.

 

(ix)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

 

(x)    To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States (provided that Board
approval will not be necessary for immaterial modifications to the Plan or any
Award Agreement that are required for compliance with the laws of the relevant
foreign jurisdiction).

 

(xi)    To effect, with the consent of any adversely affected Participant,
(A) the reduction of the exercise, purchase or strike price of any outstanding
Stock Award; (B) the cancellation of any outstanding Stock Award and the grant
in substitution therefor of a new (1) Option or SAR, (2) Restricted Stock Award,
(3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash and/or
(6) other valuable consideration determined by the Board, in its sole
discretion, with any such substituted award (x) covering the same or a different
number of shares of Common Stock as the cancelled Stock Award and (y) granted
under the Plan or another equity or compensatory plan of the Company; or (C) any
other action that is treated as a repricing under generally accepted accounting
principles.

 

(c)   Delegation to Committee.

 

(i)   General.  The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.

 

(ii)   Section 162(m) and Rule 16b-3 Compliance.  The Committee may consist
solely of two or more Outside Directors, in accordance with Section 162(m) of
the Code, or solely of two or more Non-Employee Directors, in accordance with
Rule 16b-3.

 

(d)   Delegation to an Officer.  The Board may delegate to one (1) or more
Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options and SARs (and, to the
extent permitted by applicable law, other Stock Awards) and, to the extent
permitted by applicable law, the terms of such Awards, and (ii) determine the
number of shares of Common Stock to be subject to such Stock Awards granted to
such Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Any such Stock Awards will be
granted on the form of Stock Award Agreement most recently approved for use by
the Committee or the Board, unless otherwise provided in the resolutions
approving the delegation authority. The Board may not delegate authority to an
Officer

 

3

--------------------------------------------------------------------------------


 

who is acting solely in the capacity of an Officer (and not also as a Director)
to determine the Fair Market Value pursuant to Section 13(x)(iii) below.

 

(e)  Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)   Share Reserve.  Subject to Section 9(a) relating to Capitalization
Adjustments, and the following sentence regarding the annual increase, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards will not exceed 2,876,702 shares (the “Share Reserve”), which number is
the sum of (i) 728,072 shares that were approved by the Company’s stockholders
on January 26, 2014, plus (ii) 561,287 shares that were added pursuant to the
four percent (4%) automatic annual increase under the Plan on October 1, 2014,
plus (iii) 500,000 shares that were approved by the Company’s stockholders on
August 4, 2015, plus (iv) the 246,239 shares subject to the Prior Plan’s
Available Reserve as of the IPO Date, plus (v) the 841,104 shares that are
Returning Shares, as such shares become available from time to time.

 

In addition, the Share Reserve will automatically increase on January 1st of
each year, for the period commencing on January 1, 2016 and ending on (and
including) January 1, 2024, in an amount equal to 6% of the total number of
shares of Capital Stock outstanding on December 31st of the preceding fiscal
year. Notwithstanding the foregoing, the Board may act prior to January 1st of a
given year to provide that there will be no January 1st increase in the Share
Reserve for such year or that the increase in the Share Reserve for such year
will be a lesser number of shares of Common Stock than would otherwise occur
pursuant to the preceding sentence. For clarity, the Share Reserve in this
Section 3(a) is a limitation on the number of shares of Common Stock that may be
issued pursuant to the Plan. Accordingly, this Section 3(a) does not limit the
granting of Stock Awards except as provided in Section 7(a). Shares may be
issued in connection with a merger or acquisition as permitted by NASDAQ Listing
Rule 5635(c) or, if applicable, NYSE Listed Company Manual Section 303A.08, AMEX
Company Guide Section 711 or other applicable rule, and such issuance will not
reduce the number of shares available for issuance under the Plan.

 

(b)  Reversion of Shares to the Share Reserve.  If a Stock Award or any portion
thereof (i) expires or otherwise terminates without all of the shares covered by
such Stock Award having been issued or (ii) is settled in cash (i.e., the
Participant receives cash rather than stock), such expiration, termination or
settlement will not reduce (or otherwise offset) the number of shares of Common
Stock that may be available for issuance under the Plan. If any shares of Common
Stock issued pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
to vest such shares in the Participant, then the shares that are forfeited or
repurchased will revert to and again become available for issuance under the
Plan. Any shares reacquired by the Company in satisfaction of tax withholding
obligations on a Stock Award or as consideration for the exercise or purchase
price of a Stock Award will again become available for issuance under the Plan.

 

(c)  Incentive Stock Option Limit.  Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, the aggregate maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options will be 3,630,830 shares of Common Stock.

 

(d)  Section 162(m) Limitations.  Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, the
following limitations shall apply.

 

(i)    A maximum of 468,018 shares of Common Stock subject to Options, SARs and
Other Stock Awards whose value is determined by reference to an increase over an
exercise or strike price

 

4

--------------------------------------------------------------------------------


 

of at least 100% of the Fair Market Value on the date the Stock Award is granted
may be granted to any one Participant during any one calendar year.
Notwithstanding the foregoing, if any additional Options, SARs or Other Stock
Awards whose value is determined by reference to an increase over an exercise or
strike price of at least 100% of the Fair Market Value on the date the Stock
Award are granted to any Participant during any calendar year, compensation
attributable to the exercise of such additional Stock Awards will not satisfy
the requirements to be considered “qualified performance-based compensation”
under Section 162(m) of the Code unless such additional Stock Award is approved
by the Company’s stockholders.

 

(ii)    A maximum of 468,018 shares of Common Stock subject to Performance Stock
Awards may be granted to any one Participant during any one calendar year
(whether the grant, vesting or exercise is contingent upon the attainment during
the Performance Period of the Performance Goals).

 

(iii)    A maximum of $5,000,000 may be granted as a Performance Cash Award to
any one Participant during any one calendar year.

 

(e)  Limitation on Grants to Non-Employee Directors.  Subject to the Share
Reserve and Section 9(a) relating to Capitalization Adjustments, Stock Awards
covering a maximum of the greater of (i) 39,001 shares of Common Stock, or
(ii) such number of shares of Common Stock that has a fair market value on the
grant date equal to $300,000, may be granted to any one Non-Employee Director
during any one fiscal year.

 

(f)  Source of Shares.  The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

 

4.                                      ELIGIBILITY.

 

(a)  Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in
Sections 424(e) and 424(f) of the Code). Stock Awards other than Incentive Stock
Options may be granted to Employees, Directors and Consultants; provided,
however, that Stock Awards may not be granted to Employees, Directors and
Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405 of the Securities Act, unless
(i) the stock underlying such Stock Awards is treated as “service recipient
stock” under Section 409A of the Code (for example, because the Stock Awards are
granted pursuant to a corporate transaction such as a spin off transaction),
(ii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards are otherwise exempt from Section 409A of the Code, or
(iii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards comply with the distribution requirements of Section 409A of
the Code.

 

(b)  Ten Percent Stockholders.  A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least 110%
of the Fair Market Value on the date of grant and the Option is not exercisable
after the expiration of five years from the date of grant.

 

5.                                      PROVISIONS RELATING TO OPTIONS AND STOCK
APPRECIATION RIGHTS.

 

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions

 

5

--------------------------------------------------------------------------------


 

of separate Options or SARs need not be identical; provided, however, that each
Award Agreement will conform to (through incorporation of provisions hereof by
reference in the applicable Award Agreement or otherwise) the substance of each
of the following provisions:

 

(a)  Term.  Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
years from the date of its grant or such shorter period specified in the Award
Agreement.

 

(b)  Exercise Price.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Award is granted. Notwithstanding the foregoing,
an Option or SAR may be granted with an exercise or strike price lower than 100%
of the Fair Market Value of the Common Stock subject to the Award if such Award
is granted pursuant to an assumption of or substitution for another option or
stock appreciation right pursuant to a Transaction and in a manner consistent
with the provisions of Section 409A and, if applicable, Section 424(a) of the
Code. Each SAR will be denominated in shares of Common Stock equivalents.

 

(c)  Purchase Price for Options.  The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:

 

(i)    by cash, check, bank draft or money order payable to the Company;

 

(ii)    pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

 

(iii)    by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;

 

(iv)    if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued. Shares of Common Stock will no longer be subject to an Option and will
not be exercisable thereafter to the extent that (A) shares issuable upon
exercise are used to pay the exercise price pursuant to the “net exercise,”
(B) shares are delivered to the Participant as a result of such exercise, and
(C) shares are withheld to satisfy tax withholding obligations; or

 

(v)    in any other form of legal consideration that may be acceptable to the
Board and specified in the applicable Award Agreement.

 

(d)  Exercise and Payment of a SAR.  To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR. The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such

 

6

--------------------------------------------------------------------------------


 

date. The appreciation distribution may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Award Agreement evidencing such SAR.

 

(e)  Transferability of Options and SARs.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board will determine. In the absence of such a determination by the Board
to the contrary, the following restrictions on the transferability of Options
and SARs will apply:

 

(i)  Restrictions on Transfer.  An Option or SAR will not be transferable except
by will or by the laws of descent and distribution (or pursuant to
subsections (ii) and (iii) below), and will be exercisable during the lifetime
of the Participant only by the Participant. The Board may permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws. Except as explicitly provided in the Plan, neither an Option
nor a SAR may be transferred for consideration.

 

(ii)  Domestic Relations Orders.  Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulations
Section 1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

 

(iii)  Beneficiary Designation.  Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.

 

(f)  Vesting Generally.  The total number of shares of Common Stock subject to
an Option or SAR may vest and become exercisable in periodic installments that
may or may not be equal. The Option or SAR may be subject to such other terms
and conditions on the time or times when it may or may not be exercised (which
may be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary. The provisions of this Section 5(f) are subject to any Option or SAR
provisions governing the minimum number of shares of Common Stock as to which an
Option or SAR may be exercised.

 

(g)  Termination of Continuous Service.  Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) within the period of time ending on the earlier of (i) the date three
months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the applicable Award Agreement), and
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option or SAR (as applicable) within the applicable time
frame, the Option or SAR will terminate.

 

(h)  Extension of Termination Date.  If the exercise of an Option or SAR
following the termination of the Participant’s Continuous Service (other than
for Cause and other than upon the Participant’s death or Disability) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option or

 

7

--------------------------------------------------------------------------------


 

SAR will terminate on the earlier of (i) the expiration of a total period of
time (that need not be consecutive) equal to the applicable post termination
exercise period after the termination of the Participant’s Continuous Service
during which the exercise of the Option or SAR would not be in violation of such
registration requirements, and (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement. In addition, unless
otherwise provided in a Participant’s Award Agreement, if the sale of any Common
Stock received on exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a period of months (that need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would not be in
violation of the Company’s insider trading policy, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement.

 

(i)  Disability of Participant.  Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date 12 months following such termination of
Continuous Service (or such longer or shorter period specified in the Award
Agreement), and (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the applicable
time frame, the Option or SAR (as applicable) will terminate.

 

(j)  Death of Participant.  Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Award Agreement for exercisability after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option or SAR may be
exercised (to the extent the Participant was entitled to exercise such Option or
SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance or by
a person designated to exercise the Option or SAR upon the Participant’s death,
but only within the period ending on the earlier of (i) the date 18 months
following the date of death (or such longer or shorter period specified in the
Award Agreement), and (ii) the expiration of the term of such Option or SAR as
set forth in the Award Agreement. If, after the Participant’s death, the Option
or SAR is not exercised within the applicable time frame, the Option or SAR (as
applicable) will terminate.

 

(k)  Termination for Cause.  Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
date of such termination of Continuous Service.

 

(l)  Breach of Restrictive Covenants.  Except as explicitly provided otherwise
in a Participant’s Award Agreement or other individual written agreement between
the Company or any Affiliate and the Participant, if a Participant breaches any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
that the Participant has entered into with the Company or an Affiliate, the
Option or SAR will terminate immediately upon such breach, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
date of such breach.

 

(m)  Non-Exempt Employees.  If an Option or SAR is granted to an Employee who is
a non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six months following the

 

8

--------------------------------------------------------------------------------


 

date of grant of the Option or SAR (although the Award may vest prior to such
date). Consistent with the provisions of the Worker Economic Opportunity Act,
(i) if such non-exempt Employee dies or suffers a Disability, (ii) upon a
Corporate Transaction in which such Option or SAR is not assumed, continued, or
substituted, (iii) upon a Change in Control, or (iv) upon the Participant’s
retirement (as such term may be defined in the Participant’s Award Agreement in
another agreement between the Participant and the Company, or, if no such
definition, in accordance with the Company’s then current employment policies
and guidelines), the vested portion of any Options and SARs may be exercised
earlier than six months following the date of grant. The foregoing provision is
intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option or SAR will be exempt from
his or her regular rate of pay. To the extent permitted and/or required for
compliance with the Worker Economic Opportunity Act to ensure that any income
derived by a non-exempt employee in connection with the exercise, vesting or
issuance of any shares under any other Stock Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section 5(m) will apply
to all Stock Awards and are hereby incorporated by reference into such Stock
Award Agreements.

 

6.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS AND SARS.

 

(a)  Restricted Stock Awards.  Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board will deem
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical. Each Restricted Stock Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)  Consideration.  A Restricted Stock Award may be awarded in consideration
for (A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration that may be acceptable to the Board, in its sole discretion, and
permissible under applicable law.

 

(ii)  Vesting.  Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

 

(iii)  Termination of Participant’s Continuous Service.  If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

 

(iv)  Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.

 

(v)  Dividends.  A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.

 

(b)  Restricted Stock Unit Awards.  Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
will deem appropriate. The terms and

 

9

--------------------------------------------------------------------------------


 

conditions of Restricted Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Restricted Stock Unit Award
Agreements need not be identical. Each Restricted Stock Unit Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the Agreement or otherwise) the substance of each of the following provisions:

 

(i)  Consideration.  At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

 

(ii)  Vesting.  At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 

(iii)  Payment.  A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

 

(iv)  Additional Restrictions.  At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 

(v)  Dividend Equivalents.  Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

 

(vi)  Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

 

(c)  Performance Awards.

 

(i)  Performance Stock Awards.  A Performance Stock Award is a Stock Award
(covering a number of shares not in excess of that set forth in
Section 3(d) above) that is payable (including that may be granted, may vest or
may be exercised) contingent upon the attainment during a Performance Period of
certain Performance Goals. A Performance Stock Award may, but need not, require
the Participant’s completion of a specified period of Continuous Service. The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Committee (or, if not required for compliance with Section 162(m) of the Code,
the Board), in its sole discretion. In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board may determine that
cash may be used in payment of Performance Stock Awards.

 

(ii)  Performance Cash Awards.  A Performance Cash Award is a cash award (for a
dollar value not in excess of that set forth in Section 3(d) above) that is
payable contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. At the time of grant of a Performance
Cash Award, the length of any Performance Period, the Performance Goals to be
achieved

 

10

--------------------------------------------------------------------------------


 

during the Performance Period, and the measure of whether and to what degree
such Performance Goals have been attained will be conclusively determined by the
Committee (or, if not required for compliance with Section 162(m) of the Code,
the Board), in its sole discretion. The Board may specify the form of payment of
Performance Cash Awards, which may be cash or other property, or may provide for
a Participant to have the option for his or her Performance Cash Award, or such
portion thereof as the Board may specify, to be paid in whole or in part in cash
or other property.

 

(iii)  Board Discretion.  The Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement or the written
terms of a Performance Cash Award.

 

(iv)  Section 162(m) Compliance.  Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee will
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (a) the date
90 days after the commencement of the applicable Performance Period, and (b) the
date on which 25% of the Performance Period has elapsed, and in any event at a
time when the achievement of the applicable Performance Goals remains
substantially uncertain. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee will certify the extent to which any Performance Goals
and any other material terms under such Award have been satisfied (other than in
cases where such Performance Goals relate solely to the increase in the value of
the Common Stock). Notwithstanding satisfaction of, or completion of any
Performance Goals, the number of shares of Common Stock, Options, cash or other
benefits granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Performance Goals may be reduced by the Committee on the
basis of such further considerations as the Committee, in its sole discretion,
will determine.

 

(d)  Other Stock Awards.  Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6. Subject to the
provisions of the Plan, the Board will have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.

 

7.                                      COVENANTS OF THE COMPANY.

 

(a)  Availability of Shares.  The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Awards.

 

(b)  Securities Law Compliance.  The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company will be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is

 

11

--------------------------------------------------------------------------------


 

obtained. A Participant will not be eligible for the grant of an Award or the
subsequent issuance of cash or Common Stock pursuant to the Award if such grant
or issuance would be in violation of any applicable securities law.

 

(c)  No Obligation to Notify or Minimize Taxes.  The Company will have no duty
or obligation to any Participant to advise such holder as to the time or manner
of exercising such Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.

 

8.                                      MISCELLANEOUS.

 

(a)  Use of Proceeds from Sales of Common Stock.  Proceeds from the sale of
shares of Common Stock pursuant to Awards will constitute general funds of the
Company.

 

(b)  Corporate Action Constituting Grant of Awards.  Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Board
consents, resolutions or minutes) documenting the corporate action constituting
the grant contain terms (e.g., exercise price, vesting schedule or number of
shares) that are inconsistent with those in the Award Agreement or related grant
documents as a result of a clerical error in the papering of the Award Agreement
or related grant documents, the corporate records will control and the
Participant will have no legally binding right to the incorrect term in the
Award Agreement or related grant documents.

 

(c)  Stockholder Rights.  No Participant will be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to an Award unless and until (i) such Participant has satisfied
all requirements for exercise of, or the issuance of shares of Common Stock
under, the Award pursuant to its terms, and (ii) the issuance of the Common
Stock subject to such Award has been entered into the books and records of the
Company.

 

(d)  No Employment or Other Service Rights.  Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 

(e)  Change in Time Commitment.  In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board has the right in its sole discretion to (x) make a corresponding reduction
in the number of shares or cash amount subject to any portion of such Award that
is scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.

 

12

--------------------------------------------------------------------------------


 

(f)  Incentive Stock Option Limitations.  To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

 

(g)  Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that such Participant is
capable of evaluating, alone or together with the purchaser representative, the
merits and risks of exercising the Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act, or (B) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 

(h)  Withholding Obligations.  Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.

 

(i)  Electronic Delivery.  Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

 

(j)  Deferrals.  To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company. The Board is authorized
to make deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

 

13

--------------------------------------------------------------------------------


 

(k)  Compliance with Section 409A of the Code.  Unless otherwise expressly
provided for in an Award Agreement, the Plan and Award Agreements will be
interpreted to the greatest extent possible in a manner that makes the Plan and
the Awards granted hereunder exempt from Section 409A of the Code, and, to the
extent not so exempt, in compliance with Section 409A of the Code. If the Board
determines that any Award granted hereunder is not exempt from and is therefore
subject to Section 409A of the Code, the Award Agreement evidencing such Award
will incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement. Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded, and if a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A of the Code is a “specified employee” for purposes of Section 409A
of the Code, no distribution or payment of any amount that is due because of a
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) will be issued or paid before the date
that is six months following the date of such Participant’s “separation from
service” (as defined in Section 409A of the Code without regard to alternative
definitions thereunder) or, if earlier, the date of the Participant’s death,
unless such distribution or payment can be made in a manner that complies with
Section 409A of the Code, and any amounts so deferred will be paid in a lump sum
on the day after such six month period elapses, with the balance paid thereafter
on the original schedule.

 

(l)  Clawback/Recovery.  All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Common Stock or other cash or property
upon the occurrence of an event constituting Cause. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any
agreement with the Company.

 

9.                                      ADJUSTMENTS UPON CHANGES IN COMMON
STOCK; OTHER CORPORATE EVENTS.

 

(a)  Capitalization Adjustments.  In the event of a Capitalization Adjustment,
the Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Sections 3(d), (iv) the class(es) and maximum number of securities
that may be awarded to any Non-Employee Director pursuant to Section 3(e), and
(v) the class(es) and number of securities and price per share of stock subject
to outstanding Stock Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.

 

(b)  Dissolution.  Except as otherwise provided in the Stock Award Agreement, in
the event of a Dissolution of the Company, all outstanding Stock Awards (other
than Stock Awards consisting of vested and outstanding shares of Common Stock
not subject to a forfeiture condition or the Company’s right of repurchase) will
terminate immediately prior to the completion of such Dissolution, and the
shares of Common Stock subject to the Company’s repurchase rights or subject to
a forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service; provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture

 

14

--------------------------------------------------------------------------------


 

(to the extent such Stock Awards have not previously expired or terminated)
before the Dissolution is completed but contingent on its completion.

 

(c)  Transaction.  The following provisions will apply to Stock Awards in the
event of a Transaction unless otherwise provided in the instrument evidencing
the Stock Award or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of a Stock Award. In the event of a Transaction,
then, notwithstanding any other provision of the Plan, the Board will take one
or more of the following actions with respect to Stock Awards, contingent upon
the closing or completion of the Transaction:

 

(i)    arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Transaction);

 

(ii)    arrange for the assignment of any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to the Stock
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

 

(iii)    accelerate the vesting, in whole or in part, of the Stock Award (and,
if applicable, the time at which the Stock Award may be exercised) to a date
prior to the effective time of such Transaction as the Board will determine (or,
if the Board will not determine such a date, to the date that is five days prior
to the effective date of the Transaction), with such Stock Award terminating if
not exercised (if applicable) at or prior to the effective time of the
Transaction;

 

(iv)    arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;

 

(v)    cancel or arrange for the cancellation of the Stock Award, to the extent
not vested or not exercised prior to the effective time of the Transaction, in
exchange for such cash consideration, if any, as the Board, in its sole
discretion, may consider appropriate; and

 

(vi)    make a payment, in such form as may be determined by the Board equal to
the excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award immediately prior to the effective
time of the Transaction, over (B) any exercise price payable by such holder in
connection with such exercise.

 

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

 

(d)  Change in Control.  A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration will
occur.

 

10.                               PLAN TERM; EARLIER TERMINATION OR SUSPENSION
OF THE PLAN.

 

The Board may suspend or terminate the Plan at any time. No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of (i) the
date the Plan is adopted by the Board (the “Adoption Date”), or (ii) the date
the Plan was first approved by the stockholders of the Company. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

15

--------------------------------------------------------------------------------


 

11.                               EXISTENCE OF THE PLAN; TIMING OF FIRST GRANT
OR EXERCISE.

 

The Plan will come into existence on the Adoption Date; provided, however, that
no Award may be granted prior to the IPO Date. In addition, no Stock Award will
be exercised (or, in the case of a Restricted Stock Award, Restricted Stock Unit
Award, Performance Stock Award, or Other Stock Award, no Stock Award will be
granted) and no Performance Cash Award will be settled unless and until the Plan
has been approved by the stockholders of the Company, which approval will be
within 12 months after the date the Plan is adopted by the Board.

 

12.                               CHOICE OF LAW.

 

The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.                               DEFINITIONS.  As used in the Plan, the
following definitions will apply to the capitalized terms indicated below:

 

(a)    “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.

 

(b)    “Award” means a Stock Award or a Performance Cash Award.

 

(c)    “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

 

(d)    “Board” means the Board of Directors of the Company.

 

(e)    “Capital Stock” means each and every class of common stock of the
Company, regardless of the number of votes per share.

 

(f)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

 

(g)    “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events: (i) the failure by the Participant to
perform, in a reasonable manner, his or her duties as assigned by the Company or
an Affiliate, (ii) any violation or breach by the Participant of his or her
employment, consulting or other similar agreement with the Company or an
Affiliate, if any, (iii) any violation or breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
that the Participant has entered into with the Company or an Affiliate, (iv) any
act by the Participant of dishonesty or bad faith with respect to the Company or
an Affiliate, (v) use of alcohol, drugs or other similar substances in a manner
that adversely affects the Participant’s work performance, or (vi) the
commission by the Participant of any act, misdemeanor, or crime reflecting
unfavorably upon the Participant or the Company or any Affiliate. Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Awards held by
such Participant will

 

16

--------------------------------------------------------------------------------


 

have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

 

(h)    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

 

(i)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities,
(C) on account of the acquisition of securities of the Company by any individual
who is, on the IPO Date, either an executive officer or a Director (either, an
“IPO Investor”) and/or any entity in which an IPO Investor has a direct or
indirect interest (whether in the form of voting rights or participation in
profits or capital contributions) of more than 50% (collectively, the “IPO
Entities”) or on account of the IPO Entities continuing to hold shares that come
to represent more than 50% of the combined voting power of the Company’s then
outstanding securities as a result of the conversion of any class of the
Company’s securities into another class of the Company’s securities having a
different number of votes per share pursuant to the conversion provisions set
forth in the Company’s Amended and Restated Certificate of Incorporation; or
(D) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;

 

(ii)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction; provided, however, that a merger,
consolidation or similar transaction will not constitute a Change in Control
under this prong of the definition if the outstanding voting securities
representing more than 50% of the combined voting power of the surviving Entity
or its parent are owned by the IPO Entities;

 

(iii)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; provided, however, that a sale, lease, exclusive license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries will not constitute a Change in Control under
this prong of the definition if the outstanding voting securities representing
more than 50% of the combined voting power of the acquiring Entity or its parent
are owned by the IPO Entities;

 

17

--------------------------------------------------------------------------------


 

(iv)    the stockholders of the Company approve or the Board approves a plan of
complete Dissolution of the Company, or a complete Dissolution of the Company
will otherwise occur; or

 

(v)    individuals who, on the Adoption Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.

 

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.

 

(i)    “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

 

(j)    “Committee” means a committee of one or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).

 

(k)    “Common Stock” means, as of the IPO Date, the common stock of the
Company, having one vote per share.

 

(l)    “Company” means Eagle Pharmaceuticals, Inc., a Delaware corporation.

 

(m)    “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

(n)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. Notwithstanding the
foregoing, a leave of absence will be treated as Continuous Service for purposes
of vesting in an Award only to such extent as may be provided in the Company’s
leave of absence policy, in the written terms of any leave of absence agreement
or policy applicable to the Participant, or as otherwise required by law.

 

18

--------------------------------------------------------------------------------


 

(o)    “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(i)    a sale or other disposition of all or substantially all, as determined by
the Board, in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

 

(ii)    a sale or other disposition of at least 90% of the outstanding
securities of the Company;

 

(iii)    a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

 

(iv)    a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

 

(p)    “Covered Employee” will have the meaning provided in Section 162(m)(3) of
the Code.

 

(q)    “Director” means a member of the Board.

 

(r)    “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

(s)    “Dissolution” means when the Company, after having executed a certificate
of dissolution with the State of Delaware, has completely wound up its affairs.
Conversion of the Company into a limited liability company will not be
considered a “Dissolution” for purposes of the Plan.

 

(t)    “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.

 

(u)    “Entity” means a corporation, partnership, limited liability company or
other entity.

 

(v)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(w)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the IPO Date, is the Owner, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities.

 

(x)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i)    If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise

 

19

--------------------------------------------------------------------------------


 

determined by the Board, the closing sales price for such stock as quoted on
such exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the date of determination, as reported in a
source the Board deems reliable.

 

(ii)    Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing selling price on the last preceding date for which
such quotation exists.

 

(iii)    In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

 

(y)    “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.

 

(z)    “IPO Date” means the date of the underwriting agreement between the
Company and the underwriter(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering.

 

(aa)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(bb)    “Nonstatutory Stock Option” means any Option granted pursuant to
Section 5 of the Plan that does not qualify as an Incentive Stock Option.

 

(cc)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

 

(dd)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.

 

(ee)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.

 

(ff)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.

 

(gg)    “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).

 

(hh)    “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement will be subject
to the terms and conditions of the Plan.

 

(ii)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during

 

20

--------------------------------------------------------------------------------


 

the taxable year, has not been an officer of the Company or an “affiliated
corporation,” and does not receive remuneration from the Company or an
“affiliated corporation,” either directly or indirectly, in any capacity other
than as a Director, or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

 

(jj)    “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(kk)    “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

 

(ll)    “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).

 

(mm) “Performance Criteria” means the one or more criteria that the Board will
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or combination of, the following as determined
by the Board: (i) earnings (including earnings per share and net earnings);
(ii) earnings before interest, taxes and depreciation; (iii) earnings before
interest, taxes, depreciation and amortization; (iv) earnings before interest,
taxes, depreciation, amortization and legal settlements; (v) earnings before
interest, taxes, depreciation, amortization, legal settlements and other income
(expense); (vi) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense) and stock-based compensation;
(vii) earnings before interest, taxes, depreciation, amortization, legal
settlements, other income (expense), stock-based compensation and changes in
deferred revenue; (viii) total stockholder return; (ix) return on equity or
average stockholder’s equity; (x) return on assets, investment, or capital
employed; (xi) stock price; (xii) margin (including gross margin); (xiii) income
(before or after taxes); (xiv) operating income; (xv) operating income after
taxes; (xvi) pre-tax profit; (xvii) operating cash flow; (xviii) sales or
revenue targets; (xix) increases in revenue or product revenue; (xx) expenses
and cost reduction goals; (xxi) improvement in or attainment of working capital
levels; (xxii) economic value added (or an equivalent metric); (xxiii) market
share; (xxiv) cash flow; (xxv) cash flow per share; (xxvi) share price
performance; (xxvii) debt reduction; (xxviii) implementation or completion of
projects or processes (including, without limitation, clinical trial initiation,
clinical trial enrollment, clinical trial results, new and supplemental
indications for existing products, regulatory filing submissions, regulatory
filing acceptances, regulatory or advisory committee interactions, regulatory
approvals, and product supply); (xxix) stockholders’ equity; (xxx) capital
expenditures; (xxxi) debt levels; (xxxii) operating profit or net operating
profit; (xxxiii) workforce diversity; (xxxiv) growth of net income or operating
income; (xxxv) billings; (xxxvi) bookings; (xxxvii) employee retention;
(xxxviii) initiation of phases of clinical trials and/or studies by specific
dates; (xxxix) patient enrollment rates; (xl) budget management; (xli)
submission to, or approval by, a regulatory body (including, but not limited to
the U.S. Food and Drug Administration) of an applicable filing or a product
candidate; (xlii) regulatory milestones; (xliii) progress of internal research
or clinical programs; (xliv) progress of partnered programs; (xlv) partner
satisfaction; (xlvi) timely completion of clinical trials; (xlvii) submission of
INDs and NDAs and other regulatory achievements; (xlviii) research progress,
including the development of programs; (xlix) strategic partnerships or
transactions (including in-licensing and out-licensing of intellectual property;
(l) customer satisfaction; and (li) to the extent that an Award is not intended
to comply with Section 162(m) of the Code, other measures of performance
selected by the Board.

 

(nn)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or

 

21

--------------------------------------------------------------------------------


 

business segments, and in either absolute terms or relative to the performance
of one or more comparable companies or the performance of one or more relevant
indices. Unless specified otherwise by the Board (i) in the Award Agreement at
the time the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles; (6) to exclude the dilutive
effects of acquisitions or joint ventures; (7) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; (8) to
exclude the effect of any change in the outstanding shares of common stock of
the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends; (9) to exclude the
effects of stock based compensation and the award of bonuses under the Company’s
bonus plans; (10) to exclude costs incurred in connection with potential
acquisitions or divestitures that are required to be expensed under generally
accepted accounting principles; (11) to exclude the goodwill and intangible
asset impairment charges that are required to be recorded under generally
accepted accounting principles; (12) to exclude the effect of any other unusual,
non-recurring gain or loss or other extraordinary item; and (13) to exclude the
effects of the timing of acceptance for review and/or approval of submissions to
the U.S. Food and Drug Administration or any other regulatory body. In addition,
the Board retains the discretion to reduce or eliminate the compensation or
economic benefit due upon attainment of Performance Goals and to define the
manner of calculating the Performance Criteria it selects to use for such
Performance Period. Partial achievement of the specified criteria may result in
the payment or vesting corresponding to the degree of achievement as specified
in the Stock Award Agreement or the written terms of a Performance Cash Award.

 

(oo)    “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

 

(pp)    “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).

 

(qq)    “Plan” means this Eagle Pharmaceuticals, Inc. 2014 Equity Incentive
Plan.

 

(rr)    “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).

 

(ss)    “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.

 

(tt)    “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

 

(uu)    “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Plan.

 

(vv)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

22

--------------------------------------------------------------------------------


 

(ww) “Securities Act” means the Securities Act of 1933, as amended.

 

(xx)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

(yy)    “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

 

(zz)    “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

 

(aaa) “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.

 

(bbb) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

 

(ccc) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

 

(ddd) “Transaction” means a Corporate Transaction or a Change in Control.

 

23

--------------------------------------------------------------------------------